DETAILED ACTION
In response to communication filed on 6/17/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 6/17/2021. Claims 1,2,4-10, and 12-20 were amended and claims 1-20 remain pending.

Amendment to claim 8 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.

Claim Objections
Claims 1,13 and 14 are objected to because of the following informalities:  the claim limitation “user equipment” does not have appropriate antecedent basis and should be corrected to recite “between a user equipment.”  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4,8,10,11,13-17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. 2019/0014595)(Y1 hereafter) in view of Cao et al. (US Pub. 2018/0176945)(C1 hereafter).

Regarding claims 1,13, and 14, Y1 teaches an information processing apparatus for base station side (i.e. network device in communication with terminal device)[paragraph 0128], comprising: 
a transceiver device (i.e. network device)[paragraph 0128]; and 
a processing circuitry configured to control the transceiver device (it is inherent that a network device, such as an access point, comprises of processor circuitry to control functions)[paragraph 0128] to perform the operations of: 
performing a channel detection for a target channel (the network device performs a LBT channel monitoring process for an unlicensed spectrum to determine whether a channel is available)[paragraph 0137]; 
broadcasting a resource indication for uplink transmission to a user equipment based on a result of the channel detection (the network device sends a synchronization signal to provide configuration of channel occupancy time window (i.e. resource indication) for the terminal device [paragraph 0139], the terminal device is able to determine a maximum quantity of data allowed to be sent in the window for transmission via broadcast [paragraph 0147]); and 
receiving an uplink transmission (i.e. buffer status report BSR)[paragraph 0187] performed by the user equipment based on the resource indication (the terminal device learns of available uplink 
However Y1 fails to disclose broadcast a public downlink control information (DCI), omitting communication of a scheduling request and an uplink grant between user equipment and the base station and the resource indication for uplink transmission indicates the public DCI.
C1 discloses a base station that sends downlink control information to switch a UE to a grant free uplink transmission mode [paragraph 0030] and when the UE has data to send to the base station, the UE can send an initial uplink message having a BSR in which the base station can send downlink control information that does not include a scheduling grant [paragraph 0047], the downlink control information for grant free transmissions can be broadcasted by the base station [paragraph 0060] using a common broadcast channel (i.e. public DCI)[paragraph 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for sending a BSR to request a network device to allocate for a data packet transmission resource [refer Y1; paragraph 0025] to incorporate a means of grant free transmission using a BSR and having a scheduling request being an alternative (i.e. omitted)[refer C1; paragraph 0081] as taught by C1.  One would be motivated to do so to provide a means of reducing resources needed to perform communications [refer C1; paragraph 0004] without specifically requesting the use of resources or granted resources [refer C1; paragraph 0006].

Regarding claim 2, Y1 teaches the uplink transmission comprises a buffer status report (BSR)[paragraph 0187].  

Regarding claim 3, Y1 teaches the target channel comprises a channel of an unlicensed frequency band [paragraph 0137].  

Regarding claim 4, Y1 teaches the resource indication is transmitted on a physical downlink control channel [paragraph 0183].  

Regarding claim 8, Y1 teaches the resource indication comprises one or more of a clear channel assessment time (i.e. CCA time window) for the uplink transmission [paragraph 0137]; a size of a contention window (i.e. contention-based window) for the uplink transmission [paragraph 0140]; and a resource block (i.e. time window) for the uplink transmission [paragraph 0139].  

Regarding claim 10, Y1 teaches the processing circuitry is configured to perform the channel detection and the broadcasting within a predetermined period (i.e. time window)[paragraph 137].  

Regarding claim 11, Y1 teaches both the broadcasting and the uplink transmission are performed on an unlicensed frequency band (data transmission between the network device and terminal device are in an unlicensed spectrum)[paragraph 0126].  

Regarding claims 15,19 and 20, Y1 teaches an information processing apparatus for user equipment side (i.e. with terminal device)[paragraph 0127], comprising: 
a transceiver device (i.e. terminal device)[refer Fig. 7; 700][paragraph 0127]: and 
a processing circuitry configured to control the transceiver device (it is inherent that a terminal device, such as mobile phone, comprises of processor circuitry to control functions)[paragraph 0127] to perform the operations of: 
receiving a resource indication broadcasted by a base station (the network device sends a synchronization signal to provide configuration of channel occupancy time window (i.e. resource 
performing an uplink transmission (i.e. buffer status report)[paragraph 0187] based on the resource indication (the terminal device learns of available uplink channel by receiving a broadcast message sent by the network device and sends a buffer status report in response)[paragraph 0188].
However Y1 fails to disclose the resource indication for uplink transmission indicates the public a downlink control information (DCI) and the base station having broadcast the resource indication omitting communication of a scheduling request and an uplink grant between the electronic device and the base station.
C1 discloses a base station that sends downlink control information to switch a UE to a grant free uplink transmission mode [paragraph 0030] and when the UE has data to send to the base station, the UE can send an initial uplink message having a BSR in which the base station can send downlink control information that does not include a scheduling grant [paragraph 0047], the downlink control information for grant free transmissions can be broadcasted by the base station [paragraph 0060] using a common broadcast channel (i.e. public DCI)[paragraph 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for sending a BSR to request a network device to allocate for a data packet transmission resource [refer Y1; paragraph 0025] to incorporate a means of grant free transmission using a BSR and having a scheduling request being an alternative (i.e. omitted)[refer C1; paragraph 0081] as taught by C1.  One would be motivated to do so to provide a 

Regarding claim 16, Y1 teaches the uplink transmission comprises a buffer status report (BSR)(the terminal device learns of available uplink channel by receiving a broadcast message sent by the network device and sends a buffer status report in response)[paragraph 0188].  

Regarding claim 17, Y1 teaches the processing circuitry is configured perform the uplink transmission in a contention manner (the terminal device chooses to transmit to the network device in a contention manner)[paragraph 0126].  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of C1, as applied to claim 1, in further view of Yerramalli et al. (US Pub. 2018/0227936)(Y2 hereafter).

Regarding claim 5, Y1 teaches processing circuitry is further configured to: perform, in a case where the channel detection indicates that the target channel is idle (a network device performs LBT channel monitoring to consider whether a channel is idle)[paragraph 0137], control to transmit a channel occupancy signal on the target channel [paragraph 0138].
However Y1 fails to expressly disclose transmitting a channel occupancy signal on the target channel within a maximum channel occupancy time.  
Y2 discloses that a UE, when channel resources are available for transmission, can utilize shared radio frequency spectrum band resources within a maximum channel occupancy time (MCOT)[paragraph 0054].


Regarding claim 6, Y1 fails to disclose the receiving includes receiving uplink transmissions performed by a plurality of user equipment in time division multiplexing manner within a maximum channel occupancy time.  
Y2 discloses that a UE, when channel resources are available for transmission, can utilize shared radio frequency spectrum band resources within a maximum channel occupancy time (MCOT)[paragraph 0054], control information and data can be multiplexed into a downlink channel using time division multiplexing techniques (i.e. manner)[paragraph 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of using channel resources within a maximum channel occupancy time as taught by Y2.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claim 7, Y1 teaches the time division multiplexing manner includes the plurality of user equipment successively performing uplink transmissions in a contention manner (a terminal device sends a to be sent data packet to the network device in a contention manner so as to stagger (i.e. successively or one after another) processes of sending data packets by other terminal devices and reduce mutual interference)[paragraph 0264].  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of C1, as applied to claims 1 and 15, in further view of Nimbalker et al. (US Pub. 2017/0171859)(N1 hereafter).

Regarding claim 9, Y1 fails to disclose that the resource indication comprises a plurality of candidate resource blocks for the uplink transmission, and the uplink transmission is performed by the user equipment using a resource block selected from the candidate resource blocks.  
	N1 discloses that for resource block selection, a set of UL resource candidates that a UE may transmit on in terms of resource spaces can be defined and sent directly to the UE [paragraph 0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the obtaining of resource candidates at a UE in order for the UE to select resource blocks for transmission as taught by N1.  One would be motivated to do so to reduce latency in uplink transmissions [refer N1; paragraph 0006].

Regarding claim 18, Y1 fails to disclose the resource indication comprises a plurality of candidate resource blocks for the uplink transmission, and the processing circuitry is configured to: select a resource block for the uplink transmission from the candidate resource blocks.  
	N1 discloses that for resource block selection, a set of UL resource candidates that a UE may transmit on in terms of resource spaces can be defined and sent directly to the UE [paragraph 0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the obtaining of resource candidates at a UE in order for the UE to select resource blocks for transmission as taught by N1.  One would be motivated to do so to reduce latency in uplink transmissions [refer N1; paragraph 0006].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of C1, as applied to claim 1, in further view of Pelletier et al. (US Pub. 2019/0150176)(P1 hereafter).

Regarding claim 12, Y1 fails to explicitly disclose the receiving including receiving an uplink transmission performed by the user equipment based on a mini-slot configuration.
	P1 discloses a BSR method in which shorter framing, such as mini-slot framing, can be applied based upon trigger conditions such as data available for transmission [paragraph 0183].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate a BSR method in which shorter frames or mini-slot framing can be used as taught by P1.  One would be motivated to do so to provide a means of determining a BSR method according to whether data associated have stringent requirements, such as having shorter allowed latency [refer P1; paragraph 0183].

Response to Arguments

Applicant’s arguments, see pages 9-10, filed 6/17/2021, with respect to the rejection of claims 1-4,8,10,11,13-17,19 and 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Cao et al. (C1 hereafter) as noted in the above rejection.

Regarding claims 1,13,14,15,19 and 20 and their dependents by virtue of dependency, applicant argues that the applied reference, Yu et al. (Y1 hereafter), does not teach newly added claim limitation, namely, “broadcast a public downlink control information (DCI), omitting communication of a scheduling request and an uplink grant between user equipment and the base station and the resource indication for uplink transmission indicates the public DCI.” 

Given the broadest reasonable interpretation of the claim language, broadcasting a public downlink control information (DCI), omitting communication of a scheduling request and an uplink grant between user equipment and the base station as a result can be broadly seen as broadcasting a DCI that would allow for no grants or scheduling requests to be required or sent during a process.  
Although examiner concedes that Y1 does not disclose these features, examiner relies upon the teachings of C1, whom discloses that a base station sends downlink control information to switch a UE to a grant free uplink transmission mode [paragraph 0030] and when the UE has data to send to the base station, the UE can send an initial uplink message having a BSR in which the base station can send downlink control information that does not include a scheduling grant [paragraph 0047], the downlink control information for grant free transmissions can be broadcasted by the base station [paragraph 0060] using a common broadcast channel (i.e. public DCI)[paragraph 0076].
Accordingly, based upon this disclosure, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 for sending a BSR to request a network device to allocate for a data packet transmission resource [refer Y1; paragraph 0025] to incorporate or combine a means of grant free transmission using a BSR, in which a scheduling request is only used as an alternative to the BSR (i.e. omitted)[refer C1; paragraph 0081] as taught by C1.  One would be motivated to do so to provide a means of reducing resources needed to perform communications [refer C1; paragraph 0004] without specifically requesting the use of resources or granted resources [refer C1; paragraph 0006].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412